Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Supreme Raheem Ackbar appeals the district court’s order entering judgment in favor of defendants following a bench trial on Ackbar’s 42 U.S.C. § 1983' (2012) complaint. We have reviewed the record and Ackbar’s claims and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ackbar v. McPherson, No. 2:14-cv-02246-RMG (D.S.C. Sept. 12, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED